IN THE SUPREME COURT OF THE STATE OF DELAWARE

KADARELL BARRETT,                       §
                                        §   No. 535, 2015
      Defendant Below,                  §
      Appellant,                        §
                                        §   Court Below—Superior Court
      v.                                §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 1412003524
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                           Submitted: June 2, 2016
                           Decided:   June 29, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                  ORDER

      This 29th day of June 2016, upon consideration of the appellant’s Supreme

Court Rule 26(c) brief, the State’s response, and the record below, it appears to the

Court that:

      (1)     On September 4, 2015, a Superior Court jury found the appellant,

Kadarell Barrett, guilty of Theft Over $1,500. Barrett was sentenced to two years

of Level V incarceration, suspended for one year of Level II probation. This is

Barrett’s direct appeal.

      (2)     On appeal, Barrett’s counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”). Counsel asserts that,

based upon a complete and careful examination of the record, there are no arguably
appealable issues. Counsel informed Barrett of the provisions of Rule 26(c) and

provided Barrett with a copy of the motion to withdraw and the accompanying

brief.

         (3)     Counsel also informed Barrett of his right to identify any points he

wished this Court to consider on appeal. Barrett has not raised any issues for this

Court’s consideration. The State has responded to the Rule 26(c) brief and has

moved to affirm the Superior Court’s judgment.

         (4)     When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a

conscientious examination of the record and the law for arguable claims; and (ii)

conduct its own review of the record and determine whether the appeal is so totally

devoid of at least arguably appealable issues that it can be decided without an

adversary presentation.1

         (5)     This Court has reviewed the record carefully and has concluded that

Barrett’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Barrett’s counsel has made a conscientious effort

to examine the record and the law and has properly determined that Barrett could

not raise a meritorious claim in this appeal.



1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).



                                                 2
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                  BY THE COURT:


                                  /s/ Collins J. Seitz, Jr.
                                         Justice




                                    3